Opinion by
Judge Mencer,
Andrew Botti, plaintiff, appeals from an order of the Court of Common Pleas of Allegheny County which dismissed his exceptions to a nonjury verdict in favor of defendants, the Borough of East Pittsburgh, its mayor, and its members of council. The verdict had, in effect, denied plaintiff an order in mandamus requiring his reinstatement as a borough police officer.
We affirm the order of the court below and dismiss this appeal for the reasons set forth in the able opinion of Judge I. Martin Wekselman, which may be found at 124 P.L.J. 276 (1976).
*613Order
And Now, this 20th day of June, 1977, the order of the Court of Common Pleas of Allegheny County in the above captioned matter is hereby affirmed.